DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed towards the Applicant’s response filed 2-9-2022.

3.	Claims 1-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments with respect to the 35 USC Sec. 101 rejections have been fully considered and are persuasive. These rejections have been overcome by the Applicant’s amendment.

Allowable Subject Matter
5.	Claim 1-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
The prior art in the field does not teach the particular combination of features of the claimed invention, particularly the steps where each function in source code associated with a gadget associated with a return object programming (ROP) attack is labeled with a tag that maps the function to a page of protected memory where the function has been assigned during compilation of source code.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.

The examiner’s email address is: Paul.Callahan1@USPTO.GOV

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/PAUL E CALLAHAN/Examiner, Art Unit 2437